DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 10/02/2020.
Status of the Claims
Claims 1-12 are pending in the application.
Priority
The present application claims priority to U.S. Provisional Patent Application No. 62/911,098, which was filed October 4, 2019; U.S. Provisional Patent Application No. 62/912,506, which was filed October 8, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. US 2017/0223561 A1 hereinafter Radulescu in view of Chendamarai et al. US 2017/0311316 A1 hereinafter Chendamarai.
Regarding claim 1. Radulescu teaches One or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a device to: 
measure discovery reference signals (DRSs) transmitted within DRS occasions, [0050], [0085], [0094]; monitoring discovery reference signals (DRSs) transmitted by an access point (eNB 104) in downlink monitoring transmission configuration (DMTC) window; and 
update an out-of-sync (OOS) counter in response to a listen-before-talk failure associated with the DRS transmissions, [0052]-[0053] and [0094]; due to link failure (RLM failure) on subframe(s) that do not contain DRS signals, (in other words, [0094]-[0095]: discovery signals occur outside of DRS transmitted in a DMTC window assigned to the UE 106), UE 106 will initiate an RLF procedure and increment (Examiner notes that the cited paragraphs do not explicitly teach listen-before-talk failure).
Chendamarai, in the same field, teaches a discovery reference signal (DRS) may be transmitted in a subframe within a DRS transmission window (DTxW). Chendamarai teaches listen-before-talk failure, see [0070], [0085] failure of a listen before talk (LBT) procedure.
	Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Radulescu with Chendamarai discovery reference signal (DRS) transmissions within a DRS transmission window, see Abstract and [0006].

Regarding claim 2. Radulescu teaches, wherein the DRSs are received from a base station, [0066], [00], [00], [00]; discovery reference signal (DRS) transmitted by the eNB 104.

Regarding claim 3. Radulescu teaches, wherein the OOS counter is updated when a DRS is not transmitted within a DRS occasion, [0094]-[0095]: out-of-sync indications based on the at least the portion of sub-frames that do not contain the DRS broadcast; that is discovery signals occur outside of DRS transmitted in a DMTC window assigned to the UE 106.

Regarding claim 6. Radulescu teaches, wherein the device is a user equipment (UE), [0094]-[0095]: discovery signals occur outside of DRS transmitted in a DMTC window assigned to the UE 106).


Claims 7, 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. US 2017/0223561 A1 hereinafter Radulescu in view Ratasuk et al. US 2020/0107209 A1 hereinafter Ratasuk. 
Regarding claim 7. One or more non-transitory, computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a device to: 
receive a first downlink (DL) reference signal and a second DL reference signal, FIG. 3; [0048]; discovery reference signal (DRSs) within a DMTC window (represent first downlink (DL) reference signal and a second DL reference signal); 
receive a message that includes a configured timing uncertainty associated with the first DL reference signal and the second DL reference signal, [0048], [0067]; by receiving anchors signal comprising discovery reference signal (DRSs) within timing of a DMTC windows 340-348.
However, there no teaching of a configured timing uncertainty; and 
perform a reference signal timing difference (RSTD) measurement based on the configured timing uncertainty.
Ratasuk teaches configured timing uncertainty; and perform a reference signal timing difference (RSTD) measurement based on the configured timing uncertainty, [0084]; time uncertainty compensation of RSTD measurements.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Radulescu with Ratasuk to provide compensation may be performed at UE-side to enable comparable/reliable reference signal timing difference (RSTD) measurements, see Abstract and [0084].

Regarding claim 8. Radulescu does not teach but Radulescu as modified with Ratasuk teaches, wherein the RSTD measurement is a synchronization signal block (SSB) based RSTD measurement, [0081], [0084]; Network can configure by higher layers UE 110 to use SSB resources for initial RSTD measurements when UE's 110 bandwidth part switch occurs to one where SSB resources do not exist.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Radulescu with Ratasuk to provide compensation may be performed at UE-side to enable comparable/reliable reference signal timing difference (RSTD) measurements, see Abstract and [0084].

Regarding claim 10. Radulescu does not teach but Radulescu as modified with Ratasuk teaches, the configured timing uncertainty is based on positioning reference signal (PRS) subcarrier spacing (SCS) or PRS resource element (RE) density, [0084], [0086]: the time uncertainty compensation of RSTD measurements, and UE performs RSTD (Reference Signal Time Difference) measurements based on PRS (Positioning Reference Signal).
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Radulescu with Ratasuk to provide compensation may be performed at UE-side to enable comparable/reliable reference signal timing difference (RSTD) measurements, see Abstract and [0084].
Regarding claim 11. Radulescu teaches, wherein the device is a user equipment (UE), [0094]-[0095]: discovery signals occur outside of DRS transmitted in a DMTC window assigned to the UE 106).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. US 2017/0223561 A1 hereinafter Radulescu in view Ratasuk et al. US 2020/0107209 A1 hereinafter Ratasuk and further in view of Axmon et al. US 2019/0261444 A1 hereinafter Axmon.
Regarding claim 9. Radulescu as modified with Ratasuk does not teach but Axmon teaches, wherein the configured timing uncertainty is based on a subcarrier spacing (SCS) of an SSB, see [0033]; FIG. 10 an exemplary time-frequency grid illustrating SCell timing uncertainty with respect to various subcarrier spacing (SCS). 
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Radulescu and Ratasuk with Axmon to provide
timing that corresponds to the maximum value within the measured set where the number of measurements in the set depends on the sub-carrier spacing (SCS), see Abstract and [0108].

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu et al. US 2017/0223561 A1 hereinafter Radulescu in view Ratasuk et al. US 2020/0107209 A1 hereinafter Ratasuk and further in view of Kazmi et al. US 2013/0017841 A1 hereinafter Kazmi.
Regarding claim 12. Radulescu as modified with Ratasuk does not teach but Kazmi teaches, wherein the device is a test apparatus, according to Table-US-00001, RSTD is modelled/shown in a test at the UE receiver (this is teaching that the UE is a test apparatus); for instance, the last sentence before [0123] teaches that “The expected RSTD shall be in accordance with the true time difference modelled in the test at the UE receiver, i.e., the receive time difference for each two cells as seen at the UE antenna connector is within expected RSTD uncertainty window centered at expected RSTD, after subtracting the PRS sub-frame offset, and it shall be different for Cell 2 and Cell 3.
Therefore, it would have been obvious to an ordinary skilled person in the art before the effective filing date to modify Radulescu and Ratasuk with Kazmi to provide measurements to improve the terminal's receiver sensitivity see Abstract and [0004].

Allowable Subject Matter
Claims 4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4. Claim 4 is objected to because, no prior art is found that teaches the required limitations that, wherein the instructions, when executed, are further to cause the device to: 
measure a DRS quality metric associated with one or more signals from one DRS occasion, map the measured DRS quality metric into a hypothetical physical downlink control channel (PDCCH) block error rate (BLER) value; and 
increment the OOS counter in response to the hypothetical PDCCH BLER value exceeding a predetermined threshold.
Regarding claim 5. Claim 5 is dependent of claim 4.
Closest Prior Art
Publication US 20180160328 A1 to Chendamarai teaches [0037] If the access terminal 120 fails to detect DRS within the DMTC window (e.g., if the DMTC window ends without the access terminal 120 detecting DRS), the event is considered in RLF triggering. The event is captured as a lost subframe error (with some weight), which factors in the evaluation of the physical (PHY) layer being out of sync. More specifically, in LTE (either licensed or unlicensed), each CRS is used to compute a CRS Signal-to-Noise Ratio (SNR). The CRS SNR is mapped to an equivalent Physical Downlink Control Channel (PDCCH) Block Error Rate (BLER). There is some averaging of the BLER or SNR performed over multiple subframes. In LTE in unlicensed spectrum specifically, a missed DRS event is currently assigned an arbitrary BLER weight as a penalty. If, over some number of subframes, the aggregated BLER weights of missed DRS events are greater than a threshold, the result is “Qout,” indicating poor reliability of the radio link (e.g., radio link 130). Alternatively, if the aggregated BLER weights of the missed DRS events are less than the threshold, the result is “Qin,” indicating good reliability of the radio link.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                    


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414